In this case the Attorney General has filed the following confession of error:
"Under the holding of this court in the cases of One Buick Car v. The State of Oklahoma, 77 Okla. 733, 188 P. 108, Boles v. The State of Oklahoma, 77 Okla. 310, 188 P. 681, and One Hudson Super Six Automobile v. State, 77 Okla. 130,187 P. 806, the judgment as to the intervener, Fleming Automobile Company, will have to be reversed, as it clearly appears that said company held a valid chattel mortgage upon the automobile forfeited to the state, and was without knowledge and notice that the vehicle was being used for an unlawful purpose.
The cause is therefore reversed.
All the Justices concur.